 8:18-cv-00160-JFB-CRZ Doc # 151 Filed: 01/06/21 Page 1 of 1 - Page ID # 2790




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

DOUGLAS FRAZIER,

                    Plaintiff,                                8:18CV160

       vs.
                                                                ORDER
COUNTY OF DOUGLAS, NEBRASKA, and
JAY WINEINGER, in his individual and
official capacity;

                    Defendants.


      Pursuant to the memorandum and order, Filing No. 149, entered in this case, Filing

No. 117 is hereby moot.

      THEREFORE, IT IS ORDERED that Filing No. 117 is denied as moot.


      Dated this 6th day of January, 2021.

                                               BY THE COURT:

                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge
